Citation Nr: 0621424	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
knee disability with residuals of synovectomy, partial 
meniscectomy, and excision of a ganglion cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1980 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In August 2003, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the veteran's claims file.

This matter was previously before the Board in September 
2004, wherein it was remanded for additional development.  It 
is now returned to the Board for appellate review.


FINDING OF FACT

The left knee disability is manifested by moderate 
instability and range of motion from zero degrees of 
extension to 100 degrees of flexion. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent for a left knee 
disability with residuals of synovectomy, partial 
meniscectomy, and excision of a ganglion cyst, have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5257 (2005). 

      

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2003 and March 2005.  The notices included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence that the service-connected 
disability had become worse.  The veteran was informed that 
VA would obtain VA records and that he could submit private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, since the degree of the disability is the issue 
on appeal, the notice, pertaining to the degree of 
disability, was contained in the statement of the case as 
required by 38 U.S.C.A. § 7105(d).  Any defect with respect 
to the notice required under Dingess at 19 Vet. App. 473 has 
not prejudiced the veteran's claim.

As the VCAA notices came after the initial adjudication, the 
timing of the notices did not comply with the requirement 
that the notice must precede the adjudication.  However the 
procedural defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence and to 
address the issue at a hearing.  The claim was then 
readjudicated following the notice as evidenced by the 
supplemental statement of the case in November 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA records and as 
afforded the veteran VA medical examinations.  No further 
assistance to the veteran is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

While a review of the recorded history of a disability is 
required, where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The left knee disability is currently rated 10 percent rating 
disabling under Diagnostic Code (DC) 5257.  The criterion 
under DC 5257 for the next higher rating, 20 percent, is 
moderate recurrent subluxation or lateral instability.  The 
maximum schedular rating under DC 5257 is 30 percent for 
recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5257, painful motion and functional loss due 
to pain are not applicable because DC 5257 is not predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

When a knee disability is rated under DC 5257, the veteran 
may also have limitation of motion, which may be separately 
compensable for either or both limitation of flexion (DC 
5260) and extension (DC 5261).  In evaluating limitation of 
motion, the provisions of 38 C.F.R. § 4.40 concerning 
functional loss due to pain and pain on use and during flare-
ups and, the provisions of 38 C.F.R. § 4.45, concerning 
weakened movement and excess fatigability, are applicable.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

For these reasons, the Board will consider the disability 
under DCs 5257, 5260, and 5261. 

On VA examination in May 2001, the veteran complained of pain 
and some stiffness of the left knee with occasional swelling 
and instability.  He stated that he wore a knee brace and 
used a cane as needed.  He indicated that he worked for the 
Post Office, processing mail, and that his left knee affected 
him on the job and with daily activities, but not to a 
significant degree.  On physical examination, the veteran 
brought a cane, and he walked with a mild limp, favoring the 
left knee.  There was no swelling or effusion.  There was 
vague tenderness was over the lateral aspect of the knee.  A 
well-healed surgical scar was noted.  Range of motion was 
measured to 130 degrees of flexion, beyond which flexion was 
limited and painful.  The left knee extended completely to 30 
degrees. Deep knee bends could not be performed normally on 
the left knee because of the pain, otherwise, no instability 
of the left knee was noted.  Functional loss due to pain was 
mild.  X-rays were read as normal. 

In December 2002, the veteran testified that he took over-
the-counter medication for pain, and that he worked for the 
Post Office as a maintenance mechanic.  He described wearing 
a knee brace which was of assistance.  He added that over the 
preceding 18 years, the left knee had gotten worse and he had 
to leave work on a couple of occasions because of the knee 
pain. 

On VA examination in March 2003, the veteran complained of 
continued knee pain. A MRI revealed a tear in the posterior 
horn of the lateral meniscus and a ganglion in the anterior 
cruciate ligament.  There was no swelling and minimal 
tenderness in the knee capsule.  Range of motion was from 0 
to 110 degrees.  McMurray's and Lachman's tests were 
negative.  The diagnosis included a tear in the posterior 
horn of the lateral meniscus and a ganglion the anterior 
cruciate ligament with moderate loss of function. 

In August 2003, the veteran testified that he continued to 
experience pain in his left knee with activity.  He added 
that he could no longer play basketball, football, or dance.  
He indicated that he still did mechanic-type work for the 
Post Office and that he missed, perhaps, one day per month 
because of his knee disability.  He characterized left knee 
pain as moderate to severe in nature.  He added that walking 
up or down stairs resulted in the knee giving way.

On VA examination in April 2005, the veteran stated that he 
wore a support device on his left knee.  He described ongoing 
problems with activities such as sporting activities, which 
were not possible for him because of pain.  He indicated that 
he walked rather well, but the pain in the knee was an almost 
daily occurrence and that climbing a ladder as he had to do 
at times at work caused some degree of knee pain.  Activities 
of daily living were minimally affected.  Physical 
examination of the left knee revealed that he would get in 
and out of the chair with ease and on and off the examining 
table with ease.  He reported pain on virtually every 
examining maneuver.  Range of motion was from 0 to 100 
degrees.  He reported tenderness about all aspects of the 
knee.  There was no effusion.  Ligaments were stable and 
intact.  There was no positive McMurry's test, and no other 
abnormalities were noted.  There was no increased weakness or 
limitation of motion due to weakness, fatigability or 
incoordination following repetitive portions of the 
examination.  A MRI of the left knee in December 2004 
revealed a possible tear of the posterior horn of the lateral 
meniscus.  The diagnosis was meniscal tear and cystic lesion 
of the lateral aspect of the left knee joint by history and 
supported in the medical record.  In the examiner's opinion, 
the veteran had mild to moderate functional loss due to pain.

After a careful review of the evidence of record, the Board 
finds that a 20 percent disability rating is warranted for a 
moderate impairment of the left knee pursuant to Diagnostic 
Code 5257 as evidence by a post-operative residuals of a 
partial meniscectomy, a meniscal tear, pain on use, and mild 
to moderate functional loss, as evidenced by the findings of 
VA examinations in March 2003 and April 2005.  Overall, the 
findings more nearly approximate moderate rather than slight 
knee impairment, warranting a 20 percent.  38 C.F.R. § 4.7.

For a rating higher than 20 percent under DC 5257, severe 
impairment of the left knee is required, but severe 
impairment has not been demonstrated. 

As for limitation of motion, under DC 5260, the criterion for 
a 10 percent rating for limitation of flexion is flexion 
limited to 45, and the criterion for a 10 percent rating for 
limitation of extension under DC 5261 is extension limited to 
10 degrees.  Normal range of motion of a knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.  

Considering the provisions of 38 C.F.R. § 4.7 and functional 
loss due pain, the  findings of limited motion do not more 
nearly approximate the criterion for a 10 percent rating for 
either limitation of flexion or extension as range of motion 
on two VA examinations were flexion from 100 to 110 degrees 
and extension to 0 degrees. As neither flexion limited to 45 
degrees nor extension limited to 10 degrees is shown, 
considering functional loss due to pain, the criteria for a 
separate, compensable rating for limitation of either flexion 
or extension have not been met. 


ORDER

A 20 percent rating for the service-connected left knee 
disability with residuals of synovectomy, partial 
meniscectomy, and excision of a ganglion cyst is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


